DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
	Species A: Figures 3A-C 
	Species B: Figure 4 (claims 6-11; note the only embodiment that has “mount features” as claimed is this embodiment).
	Species C: Figures 5A-5C (claims 1-5; note that the only embodiment which has cutouts as claimed is this embodiment).
	*Please see section 4 below in terms of claims 12-14.

3.	The species are independent or distinct because they require distinct structural requirements that differ from one another.  For example, Species A comprises battery cells with ridges 130 provided thereon which form valley 131 which is not found on either Species B or C.  Species B comprises a pair flanges 206 and pins 260 on the battery cells that mate with the flanges which is not found on either Species A or C.  Species C comprises a single ridge 330 on battery cells and a mating raised portion 316 on the bus bar which is not found on Species A or B.  Many other structurally different and distinct requirements exist among the species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.  


the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4.	It is noted that it is not clear which embodiment claims 12-14 are drawn to as the claims utilize language not found in the specification including at least “overlying portions” and “outwardly facing surface areas” and “inwardly facing surface areas.”  These features only appear in the instant claim set and the Examiner is not clear which embodiment these claims are drawn to given the departure from the language utilized in the specification.  Note that the claims must utilize proper antecedent basis to terms found in the specification (See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)).  It is recommended that if Applicant contends the species elected reads on this set of claims, that the claim language is amended to language with proper antecedent basis within the specification.  Furthermore, if two sets of independent claims are alleged to read on the elected species, and those claims require distinct features that meet the restriction basis of not being capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants, then said groups of claims will subsequently be restricted on the basis of distinct products (see MPEP § 806.05(j)).  Given the lack of clarity in terms of what claims would/would not be examined on the basis of a species election given this issue, a telephone call was not made as it is not clear which claims would be under examination.  Appropriate correction and/or clarification is required.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA J BARROW/Primary Examiner, Art Unit 1729